DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks filed 28 April 2022 are noted with appreciation.
Claims 1-17 remain pending.
Response to Arguments
The objection to the abstract is withdrawn in view of the amendment.
The objection to the title is withdrawn in view of the amendment.
The rejection under 35 USC 112(b) is withdrawn in view of the amendment.






The rejections under 35 USC 102 & 103 are maintained. Applicant's arguments filed 28 April 2022 have been fully considered but they are not persuasive. Applicant argues: “Chen does not teach, suggest or disclose a second coating including an agent that chemically or physically modifies the polymer of the first coating. Chen merely refers to placing material into a mold and then placing a layer, for example, a backing layer[,] on top of the material placed in the mold. …Chen only refers to placing a layer that has no chemical or physical interaction with the material already place into the mold” [remarks, p. 10]. This limitation is very broad: while an example is given in the specification at [0031], any component of the second coating that acts on the polymer of the first coating in any physical and/or chemical manner meets this limitation.1 Chen (US 992) discloses: “Following drying, a backing layer may be cast on the plurality of microprojections. In another embodiment, the backing layer is otherwise affixed to the plurality of microprojections” [0109]. It is the Primary Examiner’s position that the backing layer, insofar as it is cast onto or otherwise affixed (i.e., it remains attached when the microneedle array is demolded) to the first coating, meets the claimed limitation. The entire second coating (i.e., the epitome of “the second coating including an agent”) is affixed to or adheres to the entire first coating (i.e., the epitome of “the polymer of the first coating”) thereby physically modifying the first coating by remaining physically attached where it was not previously present. Consequently, Applicant’s argument is not persuasive.
Claim Rejections - 35 USC § 102















In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0058992 A1.
With respect to claim 1, US ‘992 teaches a process for forming a multilayer structure by depositing a first coating on a substrate (mold), followed by drying, depositing a second (backing) coating on the first coating, followed by drying [0106-0112]. US ‘992 discloses that the first coating material includes a polymer [0059 & 0063]. As noted above, the backing layer, insofar as it is cast onto or otherwise affixed (i.e., it remains attached when the microneedle array is demolded) to the first coating, meets the claimed limitation [0109]. The entire second coating (i.e., the epitome of “the second coating including an agent”) is affixed to or adheres to the entire first coating (i.e., the epitome of “the polymer of the first coating”) thereby physically modifying the first coating by remaining physically attached where it was not previously present. Finally, the entire process takes place within a single mold which satisfies the limitation “wherein there is no interruption of the substrate proceeding from one step to the next.”
With respect to claim 2, after the first coating step, the filled mold is dried in a first oven (e.g. incubator oven) [0106-0108]. After application of the backing layer, this layer is dried in another oven (e.g. CDA box) [0109-0113]. These different ovens correspond to the claimed first and second coating and drying stations.
With respect to claim 3, as noted above, one example of the first drying station is an incubator oven and one example of the second drying station is a CDA box. This satisfies the claimed limitation requiring that the drying stations be “different.” 
With respect to claim 4, US ‘992 teaches pre-treating the mold with a substance that improves the coating material to wet the mold [0105]. This satisfies the limitations of this claim.
With respect to claim 5, US ‘992 teaches exemplary first heating temperatures of 25-40°C [0106] and exemplary second heating temperatures of 5-50°C [0112]. The different endpoints, at least, are satisfy the claimed requirement of different temperatures.
With respect to claims 6-7, as noted above, US ‘992 teaches a microneedle array for delivery of a vaccine.
With respect to claim 9, insofar as the backing layer provides at least physical protection of the underlying microneedle layer from the external environment, the limitations of this claim are satisfied.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0058992 A1.
With respect to claim 8, while COVID-19 was unknown at the time of publication of US ‘992, it does disclose that the vaccine antigen can be SARS-associated coronavirus [0053]. Consequently, it is the Primary Examiner’s position that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,2 to utilize, as the vaccine antigen in the process of US ‘992, COVID-19 (which is the disease caused by SARS-CoV-2, a SARS-associated corona virus).
With respect to claim 10, it is known in the coating art to make repeated application of a coating material in order to build up a coating of a desired thickness. Consequently, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have repeated application of the backing material in order to build up a desired backing material thickness.
With respect to claim 11, after the first coating step, the filled mold is dried in a first oven (e.g. incubator oven) [0106-0108]. After application of the backing layer, this layer is dried in another oven (e.g. CDA box) [0109-0113]. This corresponds to the claimed first and second coating and drying stations.
With respect to claim 12, as noted above, one example of the first drying station is an incubator oven and one example of the second drying station is a CDA box. This satisfies the claimed limitation requiring that the drying stations be “different.” It would have been readily obvious to one of ordinary skill in the art to utilize any desired number of coating and drying stations in order to achieve the desired outcome. 
With respect to claim 13, US ‘992 teaches exemplary first heating temperatures of 25-40°C [0106] and exemplary second heating temperatures of 5-50°C [0112]. The different endpoints, at least, satisfy the limitation requiring different temperatures. As noted above, it is known in the coating art to make repeated application of a coating material in order to build up a coating of a desired thickness. In a situation where one of ordinary skill in the art builds up the thickness of the backing layer by repeated application of backing layer material, the disclosure of these temperatures would also satisfy the limitation requiring that the first temperature be different from the second and third. (Note: It is the Primary Examiner’s position that this claim requires that the first temperature be different from both second and the third, not that the second and the third be different one-from-the-other).
With respect to claims 14-15, as noted above, US ‘992 teaches a microneedle array for delivery of a vaccine.
With respect to claim 16, while COVID-19 was unknown at the time of publication of US ‘992, it does disclose that the vaccine antigen can be SARS-associated coronavirus [0053]. Consequently, it is the Primary Examiner’s position that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,3 to utilize, as the vaccine antigen in the process of US ‘992, COVID-19 (which is the disease caused by SARS-CoV-2, a SARS-associated corona virus).
With respect to claim 17, insofar as the backing layer provides at least physical protection of the underlying microneedle layer from the external environment, the limitations of this claim are satisfied.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
26 May 2022 






































    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP §2111
        2 15 May 2020 for the limitations of this claim at least, as neither provisional application to which Applicant claims priority disclose COVID-19.
        3 15 May 2020 for the limitations of this claim at least, as neither provisional application to which Applicant claims priority disclose COVID-19.